Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1 and 3-20 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3-4, 6, 12-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijering et al. (US Patent Application Publication 2019/0317324), herein after referred to as Meijering, in view of Choi et al. (US Patent Application Publication 2019/0094537), herein after referred to as Choi.
Regarding independent claim 1, Meijering discloses a vehicular display control device (Figures 1 and 7 described in paragraph [0001] to regard a vehicular display.) comprising: 
a processor to execute a program; and 
a memory to store the program which, when executed by the processor, performs processes of (Figure 6 depicts the flow chart process for generating images to be rendered on the screen 900 as described in paragraph [0091]. Paragraphs [0097]-[0098] describes the picture generation unit to be a source which generates the image comprising a software driver. The software driver comprises a component which determines (processes) the content to be displayed (in accordance with the process/application of figure6). It is specifically noted here inherency and official notice that memory is utilized for storing software applications executed/utilized by a software driver.), 
acquiring first information and second information (Paragraph [0097] describes the software driver is configured to determine and generate the image. Figure 1 depicts three virtual images 1001-1003 corresponding to real images 501-503 thereby describing the determined (acquired information per image, first through third information) and generated first through third images via the software driver.); 
causing a first display surface provided in a subject vehicle (Paragraph [0107] describes the display apparatus to be embodied in an imaging system.) to display the first information (Figure 1 reference first display surface comprised on windshield screen 900 reflecting displaying of first information as a virtual image 1001 as described in paragraph [0060].), and causing a second display surface provided in the subject vehicle to display the second information (Figure 1 reference second display surface comprised on windshield screen 900 reflecting displaying of second information as virtual image 1002 as described in paragraph [0060].); 
setting a virtual image distance of the first display surface by controlling a first liquid crystal lens arranged in front of the first display surface (Figure 5A reference liquid crystal lens array 370 arranged in front of (in the direction of the light source) first display surface/windshield screen 900.) based on a type of the first information (Figures 5A and 5B reference liquid crystal lens array 370 comprising independently varying regions 371-374 (for example interpreted 371 as the first liquid crystal lens) as described in paragraphs [0088]-[0089]. The paragraphs further describe the regions to be independently varied to vary the apparent depths of the virtual images (inherently based on the image information required to form the first virtual image 1001).), and setting a virtual image distance of the second display surface by controlling a second liquid crystal lens arranged in front of the second display surface (Figure 5A reference liquid crystal lens array 370 arranged in front of (in the direction of the light source) second display surface/windshield screen 900.) based on a type of the second information (Figures 5A and 5B reference liquid crystal lens array 370 comprising independently varying regions 371-374 (for example interpreted 372 as the second liquid crystal lens) as described in paragraphs [0088]-[0089]. The paragraphs further describe the regions to be independently varied to vary the apparent depths of the virtual images (inherently based on the image information required to form the second virtual image 1002).); and 
[ ].
Meijering does not specifically disclose changing at least one of the virtual image distance of the first display surface or the virtual image distance of the second display surface in accordance a current traveling state of the subject vehicle.
Choi discloses changing at least one of the virtual image distance of the first display surface or the virtual image distance of the second display surface in accordance a current traveling state of the subject vehicle. (figure 4 reference virtuals images 441, 443, and 445 described in paragraphs [0071]-[0072] to be displayed at different depths based on a speed of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’s change of virtual image distance of the first and second display surfaces’ with the known technique of being changed in accordance with a current traveling state of the subject matter yielding the predictable results of identifying high, intermediate, and low speed based on the depicted depth of the image as disclosed by Choi (paragraph [0071]).
Regarding claim 3, Meijering discloses the vehicular display control device according to claim 1, wherein the current traveling state of the subject vehicle is a current traveling speed of the subject vehicle or a classification of a road on which the subject vehicle is currently traveling (Paragraph [0003] describes information regarding car conditions such as speed (traveling speed) or navigation (classification of a road) is displayed.).
Regarding claim 4, Meijering discloses the vehicular display control device according to claim 1, wherein the first display surface and the second display surface are areas different from each other on one screen (Figure 5A reference first and second display surfaces/windshield screen 900 described in paragraph [0060] corresponding to real images 501 as formed on different spatially separate portions.).
Regarding claim 6, Meijering discloses the vehicular display control device according to claim 1, wherein the processor acquires the first information and the second information from any of an in-vehicle LAN, an information system (Paragraph [0003] describes information regarding car conditions such as speed or navigation is displayed. Inherently an information system is required to depict the speed or navigation.), a traveling control system, an indicating lamp, a warning lamp, a surrounding state detection device, or an in-vehicle image capturing device.
Regarding claim 12, Meijering discloses the vehicular display control device according to claim 1, wherein at least one of the virtual image distance of the first display surface, which is projected by the first liquid crystal lens or the virtual image distance of the second display surface, which is projected by the second liquid crystal lens varies depending on a position within the first display surface or the second display surface (Figure 1 reference virtual image distances varied between virtual images 1001 and 1002 depending on the focus output via liquid crystal lens 270 to a position on the display surface windshield screen 900 as described in paragraph [0089].).
Regarding claim 13, Meijering discloses the vehicular display control device according to claim 12, wherein at least one of a distance between the first liquid crystal lens and the first display surface and a distance between the second liquid crystal lens and the second display surface varies depending on a position within the first display surface or the second display surface (Figures 1 and 5A reference varied/different distances between each group of liquid crystal lens and their respective projected position on windscreen 900.).
Regarding claim 14, Meijering discloses the vehicular display control device according to claim 12, wherein at least one of optical characteristics of the first liquid crystal lens and optical characteristics of the second liquid crystal lens vary depending on a position within the first display surface or the second display surface (Paragraph [0089] describes to vary the liquid crystal lens 371-374 independently to vary the apparent depths of the virtual images 1001-1003 projected on the screen 900.).
Regarding claim 17, Meijering discloses the vehicular display control device according to claim 1, wherein, when information indicating occurrence of a specific event is included in the first information or the second information, the processor changes the virtual image distance of the first display surface or the second display surface on which the information corresponding to the specific event is displayed (Paragraph [0003] describes information regarding car conditions such as speed or navigation (both regarding a specific event of the traveling state of the vehicle) is displayed.).
Regarding claim 19, Meijering discloses the vehicular display control device according to claim 1, further comprising a display device including the first display surface and the second display surface (figure 1 reference display device/imaging system 100 comprising windshield screen 900).
Regarding independent claim 20, Meijering discloses a vehicular display control method (Figures 1 and 7 described in paragraph [0001] to regard a vehicular display and figure 6 reference flow chart method.)  comprising: 
acquiring first information and second information (Paragraph [0097] describes the software driver is configured to determine and generate the image. Figure 1 depicts three virtual images 1001-1003 corresponding to real images 501-503 thereby describing the determined (acquired information per image, first through third information) and generated first through third images via the software driver.); 
causing a first display surface provided in a subject vehicle (Paragraph [0107] describes the display apparatus to be embodied in an imaging system.) to display the first information (Figure 1 reference first display surface comprised on windshield screen 900 reflecting displaying of first information as a virtual image 1001 as described in paragraph [0060].), and causing a second display surface provided in the subject vehicle to display the second information (Figure 1 reference second display surface comprised on windshield screen 900 reflecting displaying of second information as virtual image 1002 as described in paragraph [0060].); 
setting a virtual image distance of the first display surface by controlling a first liquid crystal lens arranged in front of the first display surface (Figure 5A reference liquid crystal lens array 370 arranged in front of (in the direction of the light source) first display surface/windshield screen 900.) based on a type of the first information (Figures 5A and 5B reference liquid crystal lens array 370 comprising independently varying regions 371-374 (for example interpreted 371 as the first liquid crystal lens) as described in paragraphs [0088]-[0089]. The paragraphs further describe the regions to be independently varied to vary the apparent depths of the virtual images (inherently based on the image information required to form the first virtual image 1001).), and setting a virtual image distance of the second display surface by controlling a second liquid crystal lens arranged in front of the second display surface (Figure 5A reference liquid crystal lens array 370 arranged in front of (in the direction of the light source) second display surface/windshield screen 900.) based on a type of the second information (Figures 5A and 5B reference liquid crystal lens array 370 comprising independently varying regions 371-374 (for example interpreted 372 as the second liquid crystal lens) as described in paragraphs [0088]-[0089]. The paragraphs further describe the regions to be independently varied to vary the apparent depths of the virtual images (inherently based on the image information required to form the second virtual image 1002).); and
[ ].
Meijering does not specifically disclose changing at least one of the virtual image distance of the first display surface or the virtual image distance of the second display surface in accordance a current traveling state of the subject vehicle.
Choi discloses changing at least one of the virtual image distance of the first display surface or the virtual image distance of the second display surface in accordance a current traveling state of the subject vehicle. (figure 4 reference virtuals images 441, 443, and 445 described in paragraphs [0071]-[0072] to be displayed at different depths based on a speed of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’s change of virtual image distance of the first and second display surfaces’ with the known technique of being changed in accordance with a current traveling state of the subject matter yielding the predictable results of identifying high, intermediate, and low speed based on the depicted depth of the image as disclosed by Choi (paragraph [0071]).

4.		Claim(s) 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijering-Choi in view of Nakanishi et al. (US Patent Application Publication 2019/0129245), herein after referred to as Nakanishi.
Regarding claim 7, Meijering discloses the vehicular display control device according to claim 1, wherein a distance between the first display surface and the first liquid crystal lens and a distance between the second display surface and the second liquid crystal lens are the same between each other (Figures 1 and 5A reference equal identical distances between the liquid crystal lens array 370 and first and second display surfaces/windshield screen 900.).
Meijering does not specifically disclose wherein a distance between the first display surface and the first liquid crystal lens and a distance between the second display surface and the second liquid crystal lens are different from each other.
Nakanishi discloses wherein a distance between the light source and the first liquid crystal lens and a distance between the light source and the second liquid crystal lens are different from each other (Figure 2 reference liquid crystal lenses 5, as described in paragraph [0035], depicting a first lens and second lens adjacent to one another in the same layer. Figure 5 depicts operation of the liquid crystal lens with incoming light L (corresponding to the projected light of Meijering from the image source generator 200). Figure 10 depicts an embodiment wherein a first liquid crystal lens 501 is closer to the incoming light L then a second liquid crystal lens 502 thereby describing the first and second liquid crystal lenses have different distances from the light source. Please note each liquid crystal lens 501 and 502 comprises individual varying sections depicted as ovals with widths W4.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’ s first and second liquid crystal lenses with the known technique of being arranged in an overlapping fashion comprising different distances to their respective first and second display sources yielding the predictable results of urging most of the light incident on the intended light incident side to be transmitted while blocking most of the light incident from the non-intended light side as disclosed by Nakanishi (paragraph [0098]).
Regarding claim 8, Nakanishi discloses the vehicular display control device according to claim 7, wherein the first liquid crystal lens and the second liquid crystal lens are overlapped with each other at least in portions thereof (Figure 10 reference first liquid crystal lens 501 overlapping second liquid crystal lens 502.).
Regarding claim 9, Meijering discloses the vehicular display control device according to claim 1, 
Meijering does not specifically disclose wherein the processor controls the virtual image distances of the first display surface and the second display surface by controlling a third liquid crystal lens arranged to overlap with the first liquid crystal lens and the second liquid crystal lens at least in portions thereof.
Nakanishi discloses wherein the processor controls the virtual image distances of the first display surface and the second display surface by controlling a third liquid crystal lens arranged to overlap with the first liquid crystal lens and the second liquid crystal lens at least in portions thereof (Figures 16 and 18 depict a first and second liquid crystal lens 501 adjacent to one another in upper layer 53 and arranged to overlap a third liquid crystal lens 503 arranged in lower layer 53 perpendicular to upper layer 53.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’ s first through third liquid crystal lenses with the known technique of the first and second liquid crystal lenses being arranged to overlap the third liquid crystal lens yielding the predictable results of urging most of the light incident on the intended light incident side to be transmitted while blocking most of the light incident from the non-intended light side as disclosed by Nakanishi (paragraph [0142]).
Regarding claim 18, Meijering discloses the vehicular display control device according to claim 1, 
Meijering does not specifically disclose wherein the first display surface and the second display surface are displayed at a same position one by one, and the first liquid crystal lens and the second liquid crystal lens are overlapped with each other.
Nakanishi discloses wherein the first display surface and the second display surface are displayed at a same position one by one, and the first liquid crystal lens and the second liquid crystal lens are overlapped with each other. (Figure 10 depicts an embodiment wherein a first liquid crystal lens 501 is closer to the incoming light L then an overlapping second liquid crystal lens 502. Please note each liquid crystal lens 501 and 502 comprises individual varying sections depicted as ovals with widths W4 such that each cell of the first liquid crystal lens overlaps in a one by one manner a second liquid crystal lens. The first and second liquid crystal lenses are arranged in the same orthographically projected position.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’ s first and second liquid crystal lenses with the known technique of being arranged in an overlapping fashion comprising different distances to their respective first and second display sources yielding the predictable results of urging most of the light incident on the intended light incident side to be transmitted while blocking most of the light incident from the non-intended light side as disclosed by Nakanishi (paragraph [0098]).

5.		Claim(s) 5, 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijering-Choi in view of Nakano et al. (US Patent Application Publication 2019/0299784), herein after referred to as Nakano.
Regarding claim 5, Meijering discloses the vehicular display control device according to claim 1
Meijering does not specifically disclose wherein the first display surface and the second display surface are arranged in an instrument panel of the subject vehicle.
Nakano discloses wherein the first display surface and the second display surface are arranged in an instrument panel of the subject vehicle (paragraph [0037] reference a wall surface of an instrument panel may be utilized as the display region).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’s display surfaces with the known technique of being arranged in an instrument panel of the subject vehicle yielding the predictable results of an alternate configuration in accordance with design preference for performing the same function of displaying information to a driver as disclosed by Nakano (paragraph [0037]).
Regarding claim 10, Meijering discloses the vehicular display control device according to claim 1.
Meijering does not specifically disclose wherein the first information is a first image for an electronic mirror of the subject vehicle, and the second information is a second image for the electronic mirror of the subject vehicle.
Nakano discloses wherein the first information is a first image for an electronic mirror of the subject vehicle, and the second information is a second image for the electronic mirror of the subject vehicle (Figure 1 reference display device comprising first-fourth projection units with respective display units 12 and projection regions 31a-31d. Figure 3 depicts the projection regions 31a-31d wherein projection region 31a depicts mirror information of the left side-mirror as described in paragraph [0047] and projection region 31d depicts right side- mirror as described in paragraph [0048].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’s virtual images with the known technique of being first and second images of electronic mirrors for the subject vehicle yielding the predictable results of presenting mirror information in the line of sight of the occupant as disclosed by Nakano (paragraphs [0047]-[0048]) without having to turn their gaze to the traditional locations of the physical left and right mirrors of the vehicle.
Regarding claim 15, Meijering discloses the vehicular display control device according to claim 12. 
Meijering does not specifically disclose wherein the first information is a first image for an electronic mirror of the subject vehicle, and the second information is a second image for the electronic mirror of the subject vehicle, and the virtual image distance of the first display surface, which is projected by the first liquid crystal lens and the virtual image distance of the second display surface, which is projected by the second liquid crystal lens are symmetric.
Nakano discloses disclose wherein the first information is a first image for an electronic mirror of the subject vehicle, and the second information is a second image for the electronic mirror of the subject vehicle (Figure 1 reference display device comprising first-fourth projection units with respective display units 12 and projection regions 31a-31d. Figure 3 depicts the projection regions 31a-31d wherein projection region 31a depicts mirror information of the left side-mirror as described in paragraph [0047] and projection region 31d depicts right side- mirror as described in paragraph [0048].), and the virtual image distance of the first display surface, which is projected by the first liquid crystal lens and the virtual image distance of the second display surface, which is projected by the second liquid crystal lens are symmetric (Figure 3 reference all display regions depicted at the same virtual image distance, symmetric.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’s virtual images with the known technique of being first and second images of electronic mirrors for the subject vehicle at a symmetric virtual distance yielding the predictable results of presenting mirror information in the line of sight of the occupant as disclosed by Nakano (paragraphs [0047]-[0048]) without having to turn their gaze to the traditional locations of the physical left and right mirrors of the vehicle.
Regarding claim 16, Meijering discloses the vehicular display control device according to claim 13.
Meijering does not specifically disclose wherein the first display surface and the second display surface are arranged in an instrument panel of the subject vehicle.
Nakano discloses wherein the first display surface and the second display surface are arranged in an instrument panel of the subject vehicle (paragraph [0037] reference a wall surface of an instrument panel may be utilized as the display region).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Meijering’s display surfaces with the known technique of being arranged in an instrument panel of the subject vehicle yielding the predictable results of an alternate configuration in accordance with design preference for performing the same function of displaying information to a driver as disclosed by Nakano (paragraph [0037]).

Allowable Subject Matter
6.		Claim 11 is allowed. The following is an examiner’s statement of reasons for allowance: cited art discloses the vehicular display control device according to claims 1 and 10.
However,  none of the cited art discloses the vehicle display control device further comprising wherein the processor controls the virtual image distance of the first display surface based on a distance from the subject vehicle to an object captured in the first image, and controls the virtual image distance of the second display surface based on a distance from the subject vehicle to an object captured in the second image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.		Applicant's arguments filed 8/9/2022 have been fully considered and they are persuasive. Newly cited prior art Choi is utilized above to reject the subject matter. This action is non-final.

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622